Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 2-3, 13, 15, 17 the prior art of record, specifically (US 20180092105) teaches A method for wireless communication, the method comprising: receiving a multicast packet, the multicast packet including: control header information including at least a portion of a transmitter identifier associated with the multicast packet; and a payload; and transmitting a negative acknowledgement (NACK) based at least in part on; (paragraphs 0008, 361-362);
However, none of the prior art cited alone or in combination provides the motivation to teach; a decoding of the control header information of the received multicast packet; and a determination that a decoding procedure associated with the payload of the received multicast packet was unsuccessful. 
dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-18 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Zhang, Weimin, Dahong Tang, and Julija Tovirac. "An error control scheme with virtually segmented packets for wireless multicast protocols." MILCOM 2006-2006 IEEE Military Communications conference. IEEE, 2006: provides: A new error control scheme is proposed for multicasting short messages over error-prone wireless networks. Data packets are virtually divided into small segments and each segment is appended with a 1-byte checksum. The segments are coded with forward error control (FEC) coding and decoded with erasure decoding. This limits error propagation to segments, which are an order shorter than packets. Simulations show significant performance improvement in wireless networks with medium to high error rates, and the effective data throughput increased by an order of magnitude. At low error rates the throughput is slightly reduced due to the overhead. The scheme is described in the framework of ACP 142 but can be applied to other multicast or unicast protocols, as long as the lower layers do not discard corrupted packets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641